To this declaration the defendant demurred, and the demurrer was overruled in the court below.
The section which we are called upon to construe, is as follows: "Special Courts of Common Pleas, in addition to the powers now confided to said Courts, shall have cognizance, concurrent with the ordinary *Page 400 
Courts of Common Pleas, of all actions for possession of tenements or estates let, against tenants or persons who have broken the terms or conditions of the lease or agreement under which they hold, and against tenants or persons who hold or occupy tenements or estates by wrongful entry or detainer." The words in the first part of this section imply the relation of landlord and tenant and were intended to remedy the defects of the old statute, which had been held to authorize an action only after the expiration of the term. But the act goes on and gives cognizance of actions "against tenants or persons who hold or occupy tenements or estates by wrongful entry or detainer." If it was intended to confine the action for possession to estates let, it would be unnecessary to repeat the words "tenements or estates" in this clause of the section. The language is as comprehensive as words could make it; and extends to every case where a person has wrongfully entered, or, having rightfully entered, wrongfully detains any tenement or estate. This is a remedial statute, and should be efficaciously administered; it was not intended to be confined to cases between landlord and tenant, and we think a fair interpretation of it cannot be satisfied without embracing this case.
Since this decision, the General Assembly have passed, at their September session, 1853, an amendment to the act, above referred to, declaring that "nothing in that act shall be deemed to give to Special Courts of Common Pleas jurisdiction of any action founded on a deed of mortgage for the possession of estates." *Page 401